This is a suit by the appellee, a private corporation, against the appellants, for the recovery of the sum of $1,896.55 due on an account for merchandise sold them. The appellee sued the appellants as partners doing business under the partnership name of Ben L. Berwald Shoe Company. This is a companion case to that of Julius Berwald et al. v. Hamilton-Brown Shoe Company, 22 S.W.2d 760, and it has been agreed that the same judgment entered in that case will be entered in this one.
For the reasons stated in the case referred to, the judgment in this case will be reversed, and the cause remanded. *Page 764